Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application is a CON of 16/899,913 06/12/2020 PAT 11090316, 16/899,913 is a DIV of 16/035,164 07/13/2018 PAT 10688112, 16/035,164 has PRO 62/532,013 07/13/2017.
Response to Restriction Election
3.	Applicant’s election of the species, the compound from claim 18:

    PNG
    media_image1.png
    83
    374
    media_image1.png
    Greyscale

in the reply filed on November 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The election is technically not a single disclosed species of compound because the group C16H33 is drawn to 124,906 different isomeric C16 alkyl groups.   According to applicants’ representative claims 1-3, 5-6, 8-10, 14-20 read on the elected species. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claim 4, 7, 11-13, which does not read on the elected species is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-3, 5-6, 8-10, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,688,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims while broader and embracing any W-CH-R3R4 group attached to the phosphonic acid ester not just W is tenofovir, as in the patent claims, they nonetheless embrace the same compounds where W is tenofovir.  Claim 18 is drawn to the same species of claim 7, where the alkyl chain is 16 carbons.  The elected species is in claim 8 column 67 line 1.

5.	Claims 1-3, 5-6, 8-10, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,090,316.   Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the methods of the prior patent are where W is tenofovir are those of the instant claims where the WR3/R4 construct is the same i.e. as in the elected species and others of claim 18.  One could not practice the method of the prior patent claims without those compounds.  The method is disclosed in the instant specification.  Such a disclosure in the specification makes the method obvious over the compound claims; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound, in this case the reverse is true. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application as a DIV and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5-6, 8-10, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being described by Giesler, Kyle E.; Marengo, Jose; Liotta, Dennis C. “Reduction Sensitive Lipid Conjugates of Tenofovir: Synthesis, Stability, and Antiviral Activity” J. Med. Chem. 2016, 59, 7097−7110 Published: July 13, 2016 (cited on the IDS).  Giesler discloses the elected species and other compound of the instant claims.  The elected species is compound 12d in Scheme 4 on page 7099.  Various assays were performed with the compounds in various solutions including buffers which are aqueous solutions.
6.	Claim(s) 1-3, 5-6, 8-10, 14-17, is/are rejected under 35 U.S.C. 102(a)(1) as being described by Gosselin US 5849905 A (cited on the IDS).  Gosselin discloses compounds of the instant claims in Figure 3, including but not limited to compound 4 where R1 is alkyl substituted with R10 where R10 is hydroxy, Q is CH2n, where n is 1, Z is O, Y is O, X is O, R2 is R1SST- same as the R1-SST before, W is O, R4 is H, R3 is alkyl substituted with a nucleobase, 6-amino-9H-purin-9-yl, as in the elected species. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosselin US 5849905 A as applied to claims 1-3, 5-6, 8-10, 14-17 above, and further in view of “Pharmaceutical Dosage Forms, Tablets” Edited by Lieberman, Lachman and Schwartz, Second Edition In Three Volumes, Volume 1, Marcel Dekker: New York, 1989 (cited on the IDS) AND Feazel US 20120164230 A1 (cited on the IDS).  Gosselin teaches the compounds of the instant claims as discussed above and shows they have anti-HIV activity as prodrugs of tenofovir in Example 18 and 19.  The claims 19 and 20 drawn to various specific oral dosage forms including tablets and nanoparticles.  All of the oral dosage forms are conventional and known in the art, as are the excipients.  Tablets are discussed in  “Pharmaceutical Dosage Forms, Tablets” whole document. Feazel discusses placing drugs in nanoparticles, see page 1 and page 2 where prodrugs are added to the nanotubes. The instant claims simply embrace known dosage forms of the compositions of the Gosselin compounds and are obvious for this reason.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625